DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ELYHAU HADAD,
                              Appellant,

                                    v.

              BOCA RATON REGIONAL HOSPITAL, INC.
                    and ANDREW ROSS, M.D.,
                           Appellees.

                              No. 4D18-2423

                         [November 21, 2018]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Lisa S. Small, Judge; L.T. Case No.
502017CA007900XXXXMB.

   Daniel T. Welch and Jonathan R. O’Boyle of The O'Boyle Law Firm,
P.C., Deerfield Beach, for appellant.

  Lauren J. Smith of Peterson Bernard, Stuart, for appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.